     Case 2:19-cv-00801-KJM-EFB Document 44 Filed 02/24/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NEW YORK LIFE INSURANCE                          No. 2:19-cv-801-KJM-EFB
      COMPANY,
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      MIKE DIAL, an individual; EDDY G.
15    BUVERT, an individual; and CATHOLIC
      FUNERAL AND CEMETERY
16    SERVICES OF THE DIOCESE OF
      SACRAMENTO, a California non profit
17    religious corporation,
18                       Defendants.
19

20          Plaintiff New York Life Insurance Company’s motion for entry of default judgment was

21   submitted for decision without oral argument by the magistrate judge on May 11, 2020. The

22   matter was referred to the magistrate judge as provided by Local Rule 302(c)(19) and 28 U.S.C.

23   § 636(b)(1).

24          On August 17, 2020, the magistrate judge filed findings and recommendations, ECF

25   No. 42, which contained notice to the parties that any objections to the findings and

26   recommendations were to be filed within fourteen days. The parties do not oppose the findings

27   and recommendations, but they did file objections on August 19, 2020 requesting the court

28   correct the certificate number for the insurance policy. Objections, ECF No. 43.
                                                       1
     Case 2:19-cv-00801-KJM-EFB Document 44 Filed 02/24/21 Page 2 of 3


 1           The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7           Accordingly, IT IS HEREBY ORDERED that:
 8           1. The Findings and Recommendations filed August 17, 2020, are adopted with the
 9   exception of page six, line two. That line should identify the policy number as A57 988 46, not
10   A87 776 71.
11           2. New York Life Insurance Company’s motion for default judgment against defendant
12   Dial, ECF No. 32, is granted.
13           3. New York Life Insurance Company is discharged from any and all liability to
14   defendant Mike Dial relating to AARP life insurance certificate number A57 988 46, which was
15   issued by the New York Life Insurance Company to Eugene Lawlor.
16           4. The court approves the stipulation between New York Life Insurance Company, Eddy
17   Buvert, and CFCS, ECF No. 41, and orders that:
18                  a. New York Life Insurance Company is awarded attorneys’ fees and costs in
19   the amount of $5,000;
20                  b. New York Life Insurance Company is directed pay to CFCS the remaining
21   balance on the Death Benefit, in the amount of ninety-five thousand dollars ($95,000.00);
22                  c. Defendants Buvert and CFCS are enjoined from instituting or prosecuting any
23   proceeding in any State or United States court affecting the Death Benefit and/or the Policy;
24                  d. Upon payment of the Death Benefits Registry, New York Life Insurance
25   Company is discharged of all liability relating to payment of the Death Benefit, interest due
26   thereon, or otherwise in connection with the Policy; and
27   /////
28   /////
                                                       2
     Case 2:19-cv-00801-KJM-EFB Document 44 Filed 02/24/21 Page 3 of 3


 1                  e. Upon payment of the Death Benefits, any and all claims raised or that
 2   could have been raised against New York Life Insurance Company relating to the Death Benefit,
 3   interest due thereon, or otherwise in connection with the Policy are dismissed with prejudice.
 4   DATED: February 23, 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
